Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/340,340 which was filed on 11/01/2016. 

Response to Amendment
In the reply filed 12/8/2021, claims 1-6 and 8-10 were amended.  No additional claims have been added or canceled.  Claims 1-16 and 18 are currently pending.

Response to Arguments
Applicant’s arguments filed 12/8/2021 have been fully considered but are not persuasive.
The applicant argues that Li does not teach different specialized processors predefined to be dedicated to mapping or reducing.  The applicant argues that Li’s teaching of a mapper and a reducer are consistent with a processor that has been assigned to a mapping or reducing task.  The examiner respectfully disagrees.  In paragraph 34 Li teaches that the system may include one or more processors.  Li teaches in paragraph 45, a Mapper that is defined as a processor for processing Map tasks, and in paragraph 59 Li teaches a Reducer that is defined as a processor for processing a Reduce task.  Since the Mapper and Reducer are each defined as a 
The applicant argues that Daga and Li do not teach “a dedicated integrated circuit including a set of independent processing circuits each communicating with the memory on different channels…”.  The examiner respectfully disagrees.  Daga teaches in paragraphs 25, 29-31, and 45 that the system is suited for parallel processors for performing different tasks and that the processors may be special purpose processors.  Daga teaches in paragraphs 19 and 23 that the memory may be located on the same die as the processor which would mean each processing circuit would be communicating with the memory on different channels.  Li is combined with the teachings of Daga and Li additionally teaches in paragraphs 34, 45, and 59, separate processors for mapping and reducing.  This is interpreted to mean each one would be communicating with the memory on a different channel since they are separate or when combined with the structure of Data, the memory would be located on the same die and therefore would be separate memory channels.  Additionally, Rosenfeld teaches in section 3.1 that a Hybrid Memory Cube can provide the equivalent of 16 or more independent channels and when combined with the other references would mean each processing circuit would be communicating with the memory on different channels. Therefore, the examiner is not persuaded.
The applicant also argues that it would not be proper to combine a hybrid memory cube of Rosenfeld because many if not most architectures do not use hybrid 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga (US2016/0378791) in view of Rosenfeld et al. (Peering Over the Memory Wall: Design Space and Performance Analysis of the Hybrid Memory Cube), hereinafter Rosenfeld, and Li et al. (US2014/0215178), hereinafter Li.

Regarding Claim 1:
Daga teaches:

a dedicated integrated circuit including a set of independent processing circuits each communicating with the memory on different channels and programmed to search through the vertices of the graph data including (Daga, [0019, 0023, 0045], note that the memory may be located on the same die as the processor which would mean each processing circuit would be communicating with the memory on different channels):(a) a first predefined set of independent processing circuits dedicated to graph mapping and operating in parallel to execute a first a task to identify neighbors to a current frontier of the search by accessing the graph data structure in the different channels (Daga, [0025, 0029-0031, 0045], note integrated circuits, note examining nodes and its neighbors, note the system is suited for parallel processors, which means one processor, e.g. set of independent processing circuits, to perform one task while a second performs a second task; note the processors may be special purpose processors); and
(b) a second predefined set of independent processing circuits dedicated to graph reducing and operating in parallel to execute the second task to receive the identified neighbors and determine a new frontier as neighbors not previously in a current frontier, the second predefined set of independent processing circuits only executing the second task and not the first task (Daga, [0025, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not been visited yet, it is 
While Daga teaches searching graph data structures, Daga doesn’t specifically teach a three-dimensional memory employing through-silicone-vias supporting multiple independent full duplex memory channels, the first predefined set of independent processing circuits only executing the first task and not a second task, and the second predefined set of independent processing circuits only executing the second task and not the first task. However, Rosenfeld is in the same field of endeavor, memory, and Rosenfeld teaches: 
a three-dimensional memory employing through-silicone-vias supporting multiple independent full duplex memory channels (Rosenfeld, section 3.1, note Hybrid Memory Cube, e.g. three-dimensional memory, employing through-silicone-vias supporting full duplex memory channels).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld as modified because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).
While Daga as modified teaches searching graph data structures, Daga as modified doesn’t specifically teach the first predefined set of independent processing circuits only executing the first task and not a second task and the second predefined set of independent processing circuits only executing the second task and not the first task.  However, Li is in the same field of endeavor, data processing, and Li teaches:

(b) a second predefined set of independent processing circuits dedicated to graph reducing and operating in parallel to execute the second task, the second predefined set of independent processing circuits only executing the second task and not the first task (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.

Regarding Claim 2:

Daga as modified further teaches:
wherein multiple of the first predefined set of independent processing circuits identifies neighbors of different portions of the current frontier simultaneously and wherein multiple of the second independent processing circuits identifies portions of the new frontier simultaneously (Daga, [0025-0026, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not been visited yet, it is added to the ‘frontier’; note every unvisited vertex can be examined independently and may be suited for parallel processors) (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.

Regarding Claim 3:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein data accessed in the memory by the first predefined set of independent processing circuits is disjoint in memory from data accessed by the memory by the second predefined set of processing circuits for simultaneous access (Daga, [0023], note the memory may include volatile and non-volatile memory which means the data accessed in the first and second processes may be disjoint in memory) (Li, [0034, 0045, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.

Regarding Claim 8:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein the memory further holds a bit vector describing the current frontier and a bit vector describing a next frontier in the search and wherein the first predefined set of independent processing circuits reads the current frontier bit vector to identify vertices in the frontier and the second predefined set of independent processing circuits writes to the new frontier bit vector based on the identified neighbors that have not been searched (Daga, [0025-0031], note next, frontier, and visited bitmaps; note every unvisited vertex can be examined independently and may be suited for parallel processors) (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.

Regarding Claim 13:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein the memory provides at least sixteen independent full-duplex channels for reading and writing (Rosenfeld, section 3.1, note a Hybrid Memory Cube can provide the equivalent of 16 or more independent channels).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld as modified because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).

Regarding Claim 14:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein the channels communicate serial packets tagged with respect to the independent processing circuit making and access request (Daga, [0023], note memory/data requests) (Rosenfeld, section 3.1-3.2, note serializing data, note delivering packets).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld as modified because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).

Regarding Claim 15:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein the number of independent processing circuits is no less than the number of independent memory channels (Daga, [0025-0026, 0029-0031], note every unvisited vertex can be examined independently and may be suited for parallel processors) (Rosenfeld, section 3.1, note an Hybrid Memory Cube can provide the equivalent of 16 or more independent channels).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Rosenfeld as modified because this would improve the bandwidth, capacity, and power efficiency (Rosenfeld, abstract).

Claim Rejections - 35 USC § 103

Claim 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li and Broecheler et al. (US2012/0317142), hereinafter Broecheler. 

Regarding Claim 4:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.
While Daga as modified teaches searching graph data structures, Daga as modified doesn’t specifically teach where a level is determined by edge distance from a source vertex.  However, Broecheler is in the same field of endeavor, data management, and Broecheler further teaches:
where a level is determined by edge distance from a source vertex (Broecheler, [0105], note calculating distances for each level; when combined with the previously cited reference this would be for the processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler as modified because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Regarding Claim 5:

Daga as modified further teaches:
wherein at a conclusion of calculation of the current frontier and new frontier for a level, the new frontier level determined by the second predefined set of independent processing circuits becomes the current frontier used by the first predefined set of independent processing circuits for a succeeding level (Daga, [0025-0026, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not been visited yet, it is added to the ‘frontier’; note every unvisited vertex can be examined independently and may be suited for parallel processors) (Broecheler, [0105], note calculating distances for each level; when combined with the previously cited reference this would be for the processing circuits) (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler as modified because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Regarding Claim 6:
Daga as modified shows the system as disclosed above;

wherein the second predefined set of independent processing circuits further writes data acquired during the search to the memory (Daga, [0025-0026, 0029-0031], note examining nodes and its neighbors; note every unvisited vertex can be examined independently and may be suited for parallel processors; note writing to memory) (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.
While Daga as modified teaches searching graph data structures and writing data, Daga as modified doesn’t specifically teach writing result data.  However, Broecheler is in the same field of endeavor, data management, and Broecheler further teaches:
writing result data; (Broecheler, [0059, 0118], note the stored result set; when combined with the previously cited reference this would be for the second set of processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler as modified because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Regarding Claim 7:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein the result data is distance from a source vertex at which the search started and a father vertex for each vertex (Broecheler, [0105-0117], note calculating distances for each level, note the result data being based off distance constraints; when combined with the previously cited reference this would be for the processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler as modified because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Regarding Claim 9:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein the second predefined set of independent processing circuits further writes data associated with each vertex in the next frontier and determines which of the identified neighbors have not been searched using the result data for those vertices (Daga, [0025-0026, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not been visited yet, it is added to the ‘frontier’; note every unvisited vertex can be examined independently and may be suited for parallel processors) (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  When 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.
While Daga as modified teaches searching graph data structures and writing data, Daga as modified doesn’t specifically teach writing result data.  However, Broecheler is in the same field of endeavor, data management, and Broecheler further teaches:
writing result data; (Broecheler, [0059, 0118], note the stored result set; when combined with the previously cited reference this would be for the second set of processing circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Broecheler as modified because this would improve the efficiency graph based indices and answering queries over large social networks (Broecheler, [0007-0008]).

Claim Rejections - 35 USC § 103

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, and Mansour (US2017/0346503).

Regarding Claim 10:
Daga teaches:

a dedicated integrated circuit including a set of independent processing circuits communicating with the memory on different memory channels (Daga, [0019, 0023, 0045], note that the memory may be located on the same die as the processor which would mean each processing circuit would be communicating with the memory on different channels) and programmed to search through the vertices of the graph data including:(a) a first predefined set of independent processing circuits dedicated to graph mapping and operating in parallel to execute a first a task to identify neighbors to a current frontier of the search by accessing the graph data structure in different channels (Daga, [0025, 0029-0031, 0045], note integrated circuits, note examining nodes and its neighbors, note the system is suited for parallel processors, which means one processor, e.g. set of independent processing circuits, to perform one task while a second performs a second task; note the processors may be special purpose processors); and
(b) a second predefined set of independent processing circuits different from the first predefined set of independent processing circuits and dedicated to graph reducing and operating in parallel to execute the second task to receive the identified neighbors and determine a new frontier as neighbors not previously in a current frontier (Daga, [0025, 0029-0031], note examining nodes and its neighbors; note if a neighbor has not 
further including a local memory smaller in size than the memory and wherein the first predefined set of independent processing circuits identifies neighbors to a current frontier of the search (Daga, [0019, 0025-0026, 0029-0031], note memory may be local memory; note examining nodes and its neighbors).
While Daga teaches searching graph data structures, Daga doesn’t specifically teach a three-dimensional memory employing through-silicone-vias supporting multiple independent full duplex memory channels, the first predefined set of independent processing circuits only executing the first task and not a second task, the second predefined set of independent processing circuits only executing the second task and not the first task, and holding a compressed bitmap smaller than the current frontier bitmap having bits representing a compressed form of the frontier bitmap and first accessing the compressed bitmap and then accessing the frontier bitmap only if the compressed bitmap indicates a set bit in the current frontier bitmap. However, Rosenfeld is in the same field of endeavor, memory, and Rosenfeld teaches: 
a three-dimensional memory employing through-silicone-vias supporting multiple independent full duplex memory channels (Rosenfeld, section 3.1, note Hybrid Memory Cube, e.g. three-dimensional memory, employing through-silicone-vias supporting full duplex memory channels).

While Daga as modified teaches searching graph data structures, Daga as modified doesn’t specifically teach the first predefined set of independent processing circuits only executing the first task and not a second task, the second predefined set of independent processing circuits only executing the second task and not the first task, and holding a compressed bitmap smaller than the current frontier bitmap having bits representing a compressed form of the frontier bitmap and first accessing the compressed bitmap and then accessing the frontier bitmap only if the compressed bitmap indicates a set bit in the current frontier bitmap. However, Li is in the same field of endeavor, data processing, and Li further teaches:
a dedicated integrated circuit including a set of independent processing circuits communicating with the memory and program to search through the vertices of the graph data including:(a) a first predefined set of independent processing circuits dedicated to graph mapping and operating in parallel to execute a first a task accessing the graph data structure in different channels, the first predefined set of independent processing circuits only executing the first task and not a second task (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  This is interpreted to mean each one would be communicating with the memory on a different channel since they are separate or when combined with the structure of Data, the memory would be located on the same die and therefore would be separate memory channels.  Also, 
(b) a second predefined set of independent processing circuits different from the first set of independent processing circuits and dedicated to graph reducing and operating in parallel to execute the second task, the second predefined set of independent processing circuits only executing the second task and not the first task (Li, [0034, 0045, 0059], note that mappers and reducers are separate processors.  When combined with the previously cited references this would be implemented for the parallel operations as taught by Daga)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Li as modified because this would improve processing efficiency.
While Daga as modified teaches searching graph data structures, Daga as modified doesn’t specifically teach holding a compressed bitmap smaller than the current frontier bitmap having bits representing a compressed form of the frontier bitmap and first accessing the compressed bitmap and then accessing the frontier bitmap only if the compressed bitmap indicates a set bit in the current frontier bitmap. However, Mansour is in the same field of endeavor, memory, and Mansour further teaches:
holding a compressed bitmap smaller than the current frontier bitmap having bits representing a compressed form of the frontier bitmap and first accessing the compressed bitmap and then accessing the frontier bitmap only if the compressed bitmap indicates a set bit in the current frontier bitmap (Mansour, figure 2, [0012, 0015-0016], note storing compressed bitmap that significantly reduces the size, e.g. smaller 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mansour as modified because this would improve provide more efficient communication (Mansour, [0012]).

Claim Rejections - 35 USC § 103

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, Mansour, and Ozbutun et al. (US6141656), hereinafter Ozbutun.

Regarding Claim 11:
Daga as modified shows the system as disclosed above;
Daga as modified further teaches:
wherein the bits of the compressed bitmap represent the OR of bits of the current frontier bitmap (Mansour, [0019], note the use of the XOR operation);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Mansour because this would improve provide more efficient communication (Mansour, [0012]).

wherein the bits of the compressed bitmap represent the logical OR of bits of the current frontier bitmap (Ozbutun, abstract, column 3 lines 6-23, note the use of logical OR’s);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Ozbutun as modified because this would improve the efficiency and speed of the processing (Ozbutun, column 3 lines 1-5, column 6 lines 63-67).

Claim Rejections - 35 USC § 103

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, Mansour, and Vermeulen at al. (US2015/0379062), hereinafter Vermeulen.

Regarding Claim 12:
Daga as modified shows the system as disclosed above;
While Daga as modified teaches a second predefined set of independent processing circuits with frontier bits and compressed bits, Daga as modified doesn’t specifically teach wherein the second predefined set of independent processing circuits operates to atomically update the new frontier bit vector and the compressed bit vector.  However, Vermeulen is in the same field of endeavor, memory, and Vermeulen teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Vermeulen as modified because this would improve the parallel processing (Vermeulen, [0103]).


Claim Rejections - 35 USC § 103
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, and Vermeulen.

Regarding Claim 16:
Daga as modified shows the system as disclosed above;
While Daga as modified teaches read/write operations, Daga as modified doesn’t specifically teach wherein the memory provides for atomic read/write operations.  However, Vermeulen is in the same field of endeavor, memory, and Vermeulen teaches:
wherein the memory provides for atomic read/write operations (Vermeulen, [0103], note atomic operations; when combined with the previously cited references this would be for the memory used with the processing circuits).
.


Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga in view of Rosenfeld, Li, and Grochowski et al. (US2013/0117531), hereinafter Grochowski.

Regarding Claim 18:
Daga as modified shows the system as disclosed above;
While Daga as modified teaches memory, Daga as modified doesn’t specifically teach wherein the memory provides an access page size of less than 128 bits. However, Grochowski is in the same field of endeavor, memory, and Grochowski teaches:
wherein the memory provides an access page size of less than 128 bits (Grochowski, abstract, [0012]), note page sizes less than 128 bits)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Grochowski as modified because this would improve the efficient use of memory (Grochowski, [0002]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atasu et al. (US2017/0031611) and Chakradhar et al. (US2015/0113514) teach parallel graph processing;
Cho et al. (US6877076) and Cadambi et al. (US2011/0119467) teach configuring independent processor memory channels;
Felch (US20150127649) teaches a special purpose map processor as an ASIC or FPGA and a separate processor to be a reducer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/11/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152